Citation Nr: 1803324	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  14-10 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel







INTRODUCTION

The Veteran had active service in the United States Marine Corps from April 2000 to July 2012, to include service in Southwest Asia.  The Veteran's decorations for his service include a Combat Action Ribbon.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affair (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

The Veteran has not been diagnosed with a TBI.  


CONCLUSION OF LAW

A TBI was not incurred in or aggravated by the Veteran's active service.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has a TBI as a result of his active service.  Specifically, the Veteran reports that he received a TBI during active service while performing weapons cache disposal as a part of his duties and assignments as a combat engineer responsible for weapons disposal.

The Veteran reports that on one occasion he was inside a house when another munitions disposal team exploded a large weapons cache, causing a large "concussion against the house" where the Veteran was located.  He reported that he immediately experienced ringing in his ears following the blast and later developed a headache that lasted for two days.  The Veteran reported additional exposure to multiple controlled explosions as a part of his duties during weapons disposals.  

A review of the record shows that the Veteran's military occupational specialty (MOS) during active service was combat engineer.  Additionally, the Veteran was noted to have received a Combat Action Ribbon and had service in Southwest Asia.  Therefore, the Board concedes the Veteran's exposure to weapons disposal blasts.  

The Veteran has reported that beginning in 2003, he started to experienced intermittent headaches.  He reported that he also had issues with his memory, a fact that frustrated his ability to be successful in his educational endeavors without writing anything down.    

Service treatment records (STRs) are silent for complaints of, or treatment for a TBI while the Veteran was in active service.  Additionally, there is no indication from the STRs that the Veteran sought treatment for symptoms which could have been associated with an in-service TBI.    

In June 2012, the Veteran was afforded a VA psychiatric examination.  At that time, the Veteran reported the weapons disposal blast noted above and relayed his symptoms of cognitive problems, tinnitus, visual impairment, and frequent headaches.  The VA examiner did not diagnose a TBI at that time, but did find that further evaluation should be conducted to examine the issue.  

In November 2012, the Veteran was afforded a VA TBI examination.  At that time, the Veteran again reported his explosion to weapons disposal blasts which in active service and the symptoms he experienced that he believed to be a result of such.  Examination of the brain and spinal cord showed no gross deficit and no tremors.  Neuropsychological evaluation showed the Veteran to have intelligence in the superior range based on his vocabulary.  Also, testing showed the Veteran's concentration, short-term, and long-term memory to be normal.  The examiner found that the Veteran did not meet the diagnostic criteria for TBI as defined by medical protocols and/or VA or DOD guidelines.    

The Board finds that the November 2012 VA examination and opinion report is adequate because the examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the Veteran's contentions, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, there are no medical findings to the contrary so, the November 2012 VA examination and opinion report is the most probative evidence of record.

While the Veteran is competent to report observable symptoms of TBI, he is not competent to provide a diagnosis of TBI as that requires medical expertise and is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide a diagnosis in this case. 

The Board notes that the symptoms reported by the Veteran to be a result of his in-service head trauma include headaches, tinnitus, and posttraumatic stress disorder (PTSD) (originally claimed as memory loss).  The Board notes that the Veteran is currently in receipt of service connection benefits for all of those disabilities.  There are no additional symptoms uncompensated that he has reported are the result of an in-service TBI.

For a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during or contemporary to the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  There is no evidence of record showing the Veteran to have a confirmed diagnosis of TBI. Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability. In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a TBI is not warranted.  38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

Entitlement to service connection for a TBI is denied.




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


